Citation Nr: 1626292	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. During the pendency of the appeal, jurisdiction was transferred to the RO in New York, New York.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and depression, due to his service. The Veteran asserts that he saw dead bodies while serving in Vietnam. In a VA Form 9 dated June 2014, the Veteran noted that at base camp there were cannons firing night and day to support the troops, and that they were "over run and plenty of Vietnamese died." The Veteran's DD-214 indicates that the Veteran served in Vietnam as a switchboard operator. Post-service, an identified stressor has been his father's suicide.

Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD requires: medical evidence of a diagnosis of the condition, a medically established link between the current symptoms and an in-service stress, and credible supporting evidence that the claimed in-service stressor occurred. In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. Id.  

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  

Although the stressors have not been confirmed or verified by the RO, this matter turns upon whether there is a current diagnosis of PTSD, and if so, whether, in accordance with the liberalized law, there is a nexus between the Veteran's in-service stressors and his diagnosed PTSD. Therefore, the Board remands this matter for a new VA examination for the purpose of obtaining clarification as to whether the Veteran has a current diagnosis of PTSD. 

The Veteran was afforded a VA examination in January 2013. The VA examiner found that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria. See January 2013 VA examination. However, VA treatment records consistently indicate symptoms of PTSD, to include bad dreams, trouble sleeping, night sweats, and a depressed mood, which were reportedly brought to the surface after September 11, 2001. While VA treatment records report continuous symptoms of PTSD, January 2014 VA treatment records show that the Veteran does not have a diagnosis of PTSD. Yet, VA treatment records dated June 2010 and March 2011 show a positive screening for PTSD. Therefore, the Board seeks a clarification as to whether the Veteran has diagnosed PTSD, and if so, whether the Veteran's PTSD is the result of the Veteran's service. 

Second, the Board remands this matter for clarification as to the etiology of the Veteran's depression NOS. The Veteran's VA treatment records show a diagnosis of depression NOS, and the January 2013 VA examiner reported a diagnosis of depression NOS. The examiner opined that the Veteran's "Depressive Disorder NOS is less likely as not due to or caused by a military event or injury, based on time of onset and course of his depressive symptoms. Based on the same review, his military service is less likely as not causing a significant aggravation of his depression . . . ."

However, the examiner continues by stating that the Veteran's "dreams and thoughts do not meet DSM IV criteria for PTSD but are the result of his military service in Vietnam and are likely associated with his depression." The examiner also states the following:
"It should be noted that the suicide of his father is a likely stressor also contributing to his depression and to his nightmares, and this event is impossible to evaluate separately from his military service for its effect on his mood (e.g. increasing his depression)."

Therefore, the Board finds that the January 2013 VA examination opinion contradicts itself, and requests clarification as to the etiology of the Veteran's diagnosed depression NOS.
Accordingly, the case is REMANDED for the following action:

1. Obtain any ongoing and relevant VA treatment records. Should such records exist, associate them with the Veteran's electronic claims file.

2. Thereafter, schedule a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any psychiatric disability found, to include PTSD and depressive disorder NOS. The electronic claims file, to include the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner. 

The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis. Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

A complete explanation must be provided for all opinions. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




